HALL, Chief Justice:
Petitioner seeks review of the decision of the Utah Court of Appeals which upheld the denial of disability retirement benefits by the district court and the Utah State Retirement Board. 757 P.2d 882 (Utah Ct.App.1988).
Prior to July 1, 1983, the provisions of the Utah State Retirement Act1 governed the eligibility requirements for receiving a disability benefit. On July 1, 1983, a newly enacted disability retirement program entitled “The Utah Public Employees’ Disability Act”2 became effective and governed all disabilities occurring on or after July 1, 1983.
Petitioner was employed by Provo City, which elected on January 1, 1985, to exempt itself from coverage under the Utah state retirement system as permitted by statute. Thereafter, on April 28, 1986, petitioner made application for disability retirement benefits under the provisions of the Utah State Retirement Act. Petitioner was denied benefits under the pre-1983 retirement act because his disability did not occur until 1986, three years after the effective date of the new disability act. He was also denied benefits under the new disability act because Provo City, his employer, had exercised its statutory option by electing not to participate in coverage under the new disability act.
We conclude, as did the Court of Appeals, that petitioner failed to satisfy the conditions precedent to become eligible for disability benefits under either of the applicable acts and therefore was not deprived of any vested rights.
Affirmed.
DURHAM and ZIMMERMAN, JJ., concur.

. Utah Code Ann. §§ 49-10-1 to -61 (1981 & Supps 1982 & 1983).


. Utah Code Ann. §§ 49-9a-l to -15 (Supp.1985) (amended 1986; repealed and recodified 1987).